Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered July 26, 2005, convicting her of aggravated unlicensed operation of a motor vehicle in the first degree and driving while ability impaired, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review the challenges she now raises to portions of the prosecutor’s summation (see CPL 470.05 [2]; People v Tarabania, 72 NY2d 852 [1988]). In any event, for the most part, the challenged remarks were fair comment on the evidence, responsive to arguments and theories raised by the defense, or otherwise remained within the “broad bounds of rhetorical comment permissible in closing argument” (People v Galloway, 54 NY2d 396, 399 [1981]; see People v Montalvo, 34 AD3d 600 [2006]; People v Woody, 9 AD3d 439, 440 [2004]; People v Ravenell, 307 AD2d 977, 978 [2003]). To the extent that some of the prosecutor’s remarks were improper, reversal is not warranted in light of the overwhelming evidence of the defendant’s guilt (see People v Crimmins, 36 NY2d 230 [1975]; People v Davis, 39 AD3d 873, 875 [2007]).
The defendant was not deprived of the effective assistance of counsel (see People v Benevento, 91 NY2d 708, 712-714 [1998]; People v Williams, 38 AD3d 925 [2007]; People v Montalvo, supra).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Ritter, J.E, Goldstein, Fisher and Balkin, JJ., concur.